Ellison, J.
This is an action on a promissory note for $130, payable to one Short, who sold it to plaintiff after due. The note was given for rent of land belonging to Short, the defendant being his tenant. Defendant raised a crop of corn and sold it to one Samples. Before Samples paid defendant for the corn, he was notified by Short that he (Short) held a landlord’s lien, and for him to hold back $130, the amount thereof. Samples, in making settlement with defendant, with her consent, retainédthe $130 represented by the note, as directed by Short. The judgment below was for defendant.
*338B payment.noles: *337Plaintiff having obtained the note after due, holds it subject to the defense made. That defense, which *338was substantially as we have stated the facts, was submitted to the jury in an instruction offered by defendant. When Short directed Samples to retain the rent money in his settlement with defendant, and she consented thereto, and left that amount in Samples’ hands, it was a discharge of the note. Defendant left the money where Short demanded it should be left. The transaction was simply a payment to Short of the amount due him, to the party he directed to receive it.
lNomftiingIfa“ts: proven. It is true that a portion of the testimony tends to show that after Short notified Samples to hold the money for him, the defendant told him to hold it until her judgment against Short for damages was settled. So there was evidence tending to show that defendant’s agent told him to hold it until further orders. But if defendant’s agent is to be believed, there were no conditions attached to the transaction, and the jury found in favor of the latter hypothesis, as stated in defendant’s instruction. Plaintiff attempted by instruction number 3 to putthe conditional character of defendant’s consent that Samples could retain the money for Short, but, as framed, it was misleading, and was, for this, if for no other reason, properly refused. It assumes that Short only told Samples that he had a lien on the crop; whereas, all the testimony shows that he also told him to hold the money.
The garnishment proceeding in a suit for damages (which, it seems, this defendant had against Short), wherein this money left with Samples for Short was garnished as Short’s money, is really in no way involved in this case. It was introduced in evidence, but could do no good or harm. The judgment is affirmed.
All concur.